ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Joseph Abraham Silverman, through counsel, Henry J. Myerberg, Esquire, to place Respondent on Suspension for ninety (90) days commencing on June 1,1996.
The Court, having considered the Petition, it is this 19th day of April, 1996, it is hereby
ORDERED that Respondent, Joseph Abraham Silverman, be and he is hereby suspended from the practice of law in the State of Maryland for ninety (90) days, said suspension commencing on the 1st day of June, 1996, and it is further
ORDERED that Respondent, Joseph Abraham Silverman shall promptly notify each of his clients to advise them that he has been suspended from the practice of law for ninety (90) days, that he is, as a result, not permitted to practice law during his suspension, and that they should promptly seek counsel of their choice to take over their cases if need be. Respondent shall also make the client files available and to give notice in his letter to each client as to how and where they can obtain their files, and it is further,
*265ORDERED, that the Clerk of this Court shall certify the suspension of the Respondent to the Clerks of all Courts in this State and to the Trustees of the Clients’ Security Trust Fund.